Name: Commission Regulation (EC) NoÃ 793/2007 of 5 July 2007 on the allocation of import rights for applications lodged for the period 1 July 2007 to 30 June 2008 under tariff quotas opened by Regulation (EC) NoÃ 659/2007 for bulls, cows and heifers of certain Alpine and mountain breeds
 Type: Regulation
 Subject Matter: trade policy;  means of agricultural production;  tariff policy;  EU finance
 Date Published: nan

 6.7.2007 EN Official Journal of the European Union L 176/7 COMMISSION REGULATION (EC) No 793/2007 of 5 July 2007 on the allocation of import rights for applications lodged for the period 1 July 2007 to 30 June 2008 under tariff quotas opened by Regulation (EC) No 659/2007 for bulls, cows and heifers of certain Alpine and mountain breeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 659/2007 of 14 June 2007 opening and providing for the administration of import tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds (3) opened import tariff quotas for beef and veal products. (2) The applications for import rights lodged for the period 1 July 2007 to 30 June 2008 relate to quantities in excess of those available for rights under quota 09.4196. The extent to which import rights may be granted should therefore be determined and the allocation coefficient to be applied to the quantities requested should be laid down, HAS ADOPTED THIS REGULATION: Article 1 Applications for import rights lodged for the period 1 July 2007 to 30 June 2008 under Regulation (EC) No 659/2007 shall be weighted by an allocation coefficient of 14,2857 % for rights under quota 09.4196. Article 2 This Regulation shall enter into force on 6 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 155, 15.6.2007, p. 20.